Citation Nr: 1125734	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a heavy sweating disorder.

4.  Entitlement to service connection for a disorder manifest by bumps on the back.

5.  Entitlement to service connection for a left eye disorder.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Son, Daughter-in-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, as multiple diagnoses of psychiatric disorders are of record, the Board has recharacterized the Veteran's original claim for service connection for PTSD accordingly.

The issues of service connection for a left eye disorder and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a right foot disorder.

2.  The Veteran does not currently have a diagnosis of a right wrist disorder.

3.  The Veteran does not currently have a diagnosis of a heavy sweating disorder.

4.  The Veteran does not currently have a diagnosis of a disorder manifest by bumps on his back.

5.  The Veteran does not currently have a diagnosis of PTSD that meets DSM-IV criteria. 

6.  An acquired psychiatric disorder was not shown in service; a psychosis was not manifest to a compensable degree within the first post-service year; and any current psychiatric disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A right wrist disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A heavy sweating disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A disorder manifest by bumps on the back was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in February and April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The October 2007 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the February and April 2007 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his current claims for service connection for right foot, right wrist, heavy sweating, and bumps-on-the-back disorders.  However, as discussed below, there is no competent and credible evidence that the Veteran has a current diagnosis of any of these claimed disorders.  The Veteran's statements regarding a continuity of symptomatology have been contradictory and thus not credible.  There is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of right foot, right wrist, heavy sweating, and bumps-on-the-back disorders, and recent medical records are also negative for any such symptoms.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a psychosis or arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis or arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Right Foot, Right Wrist, Heavy Sweating, and Bumps on Back

The Veteran's November 1967 service separation examination report reflects that his skin, upper extremities, and lower extremities were normal.  The Veteran indicated on his November 1967 Report of Medical History that he did not have then, nor had he ever had any skin diseases, soaking sweats, arthritis, bone or joint deformity, or foot trouble.

Post-service, the Veteran had a physical examination for employment for a railroad company in April 1969.  This examination report reflects that the Veteran had normal hands, arms, joints, feet, and legs.  Further employment physical examination reports from October 1985 and October 1987 reflect that the Veteran had normal hands, arms, feet, legs, joints, and skin.  The Veteran indicated on both of these medical reports that he did not have skin trouble, or bone or joint injuries.  A physical examination report from October 1989 indicates that the Veteran had normal bones, joints, extremities, and skin.  The Veteran indicated on this report that he did not have arthritis.  Additional employment physical examination reports from October 1989, December 1990, October 1992, and October 1995 all indicate that the Veteran had normal extremities, joints, and skin.  The Veteran noted on each of these reports that he did not have arthritis.  In October 2001, an employment examiner noted that the Veteran had a normal musculoskeletal system in addition to normal extremities and skin.  The Veteran indicated that he did not have swollen or painful joints, an impaired hand, or a skin problem.  Finally, in November 2004, an employment examiner indicated that the Veteran had normal extremities, joints, and skin.  The Veteran noted that he did not have a joint disorder.

In March 2007, the Veteran remarked that he had sensitivity in his right foot and right hand.  He indicated that he could not wear thick socks on his right foot, and his right hand had limited movement at times.

VA treatment records from 2008 through 2010 and private treatment records from 2008 are negative for any signs, symptoms, or diagnoses of a right foot, right wrist, heavy sweating, or bumps-on-back disorder.

During the Veteran's April 2011 Board hearing, he said that he was treated for his right foot and wrist with pain relievers while he was on active duty.  He said that while he was on active duty, a fuel relief valve hit him on his right wrist.  He indicated that his wrist would occasionally swell.  He felt that being exposed to monsoons and witnessing injured soldiers caused his heavy sweating.  He also remarked that he had bumps on his back since the time he was in Vietnam.  He said that he treated his bumps with a saline salve.  He said that no doctor had clarified what the bumps were.

In this case, there is no indication that the Veteran, his son, or his daughter-in-law has had any medical training.  As such, their statements are considered lay evidence.  Their statements are competent regarding the Veteran's experiencing right foot and wrist pain, sweating, and having bumps on his back, as those symptoms are readily identifiable through casual observation.  However, their statements regarding a continuity of symptoms are outweighed by the other evidence of record.  In particular, the Board recognizes that while the Veteran was an employee of the railroad, he was subject to regular physical examinations.  Physical examination reports spanning a period of nearly 40 years are of record.  All of these reports reflect that the Veteran had normal extremities and skin.  As such, they weigh against the Veteran's claims of a continuity of symptomatology of right foot, wrist, sweating, and skin symptoms.  The Board finds that the railroad employment physical examination reports outweigh the statements from the Veteran, his son, and daughter-in-law regarding a continuity of symptomatology,  as the physical examination reports were created by objective medical professionals in the course of providing employment physical examinations for the Veteran.  Concerning the Veteran's statements, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  

Additionally, the Board notes that while the Veteran presently asserts that he has had right foot, wrist, sweating, and skin symptoms dating from the time he was on active duty, he indicated on his November 1967 Report of Medical History that he did not suffer from any skin diseases, soaking sweats, arthritis, bone or joint deformity, or foot trouble.  Additionally, the railroad employment physical examination reports all generally reflect that the Veteran denied experiencing skin trouble, or bone or joint injuries.  As the Veteran's present assertions contradict what the Veteran himself indicated on his employment physical examination reports and Report of Medical History completed at the end of his period of active duty, the Board finds his statements to not be credible.

Although the Veteran has complained of heavy sweating, skin bumps, and right foot and wrist pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current diagnosis of right wrist, right foot, sweating, or skin disorder underlying his complaints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a right foot disorder, right wrist disorder, heavy sweating disorder, and disorder manifest by bumps on the back must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

In this case, the Veteran's service personnel records show that his Military Occupational Specialty was Marine Engineer.  They further document that he served in Vietnam from June 1966 to June 1967.  They do not document any exposure to combat.  The Department of Defense form 214 does not show that the Veteran received any awards or decorations that would signify exposure to combat.

The service treatment records are negative for any signs, symptoms, or diagnoses of psychiatric symptoms.  The Veteran's October 1965 service entry examination report shows that he was psychiatrically normal; however, the Veteran indicated on his October 1965 RMH that he experienced depression or excessive worry.  The November 1967 separation examination report reflects that the Veteran was psychiatrically normal.  The Veteran indicated on his November 1967 RMH that he did not have any nervous trouble.  An additional record indicates that the Veteran's mental status upon separation from the service was 1A.

Post-service, the Veteran had a physical examination for employment for a railroad company in April 1969.  This examination report reflects that the Veteran's mental condition was normal.  Further employment physical examination reports from October 1985 and October 1987 reflect that the Veteran was mentally normal.  The Veteran indicated on these medical reports that he did not have any mental upset.  A physical examination report from October 1989 indicates that the Veteran had a normal emotional status.  The Veteran indicated on this report that he had not undergone psychiatric care.  Additional employment physical examination reports from December 1990, October 1992, and October 1995 all indicate that the Veteran had a normal emotional status.  The Veteran noted on each of these reports that he had not undergone psychiatric care.  In October 2001, an employment examiner noted that the Veteran's mental status was normal.  The Veteran indicated that he did not have depression, anxiety, or a mental illness.  Finally, in November 2004, an employment examiner indicated that the Veteran had a normal emotional status.  The Veteran noted that he did not undergo psychiatric care.

In March 2007, the Veteran remarked that there were times when he was stressed and did not want to be bothered with family or friends.  He said that he could not handle large groups of people around him, and he was unable to relate to some subjects discussed around him.  He said that he dreamed about his Army service.

In August 2007, the Veteran added that he was stressed from his time in Vietnam.

A VA outpatient record from May 2008 reflects that the Veteran had a positive screen for PTSD.  A VA mental health note from May 2008 contains the notation that the Veteran had depression, nightmares, and memories from Vietnam.  The examiner noted that when asked if he had been in combat, the Veteran responded "yeah, half and half."  The Veteran reported a history of depression.  It was further noted that the Veteran had no history of psychiatric treatment.  The examiner gave diagnoses of depressive disorder not otherwise specified, and rule-out PTSD.  Further VA psychiatric records from 2009 and 2010 reflect ongoing treatment for depression.

On VA examination in August 2010, the examiner noted that the Veteran's service entrance examination revealed a complaint of depression or excessive worry, but there was no mental diagnosis or treatment for a mental condition.  The examiner recorded the Veteran's report of not experiencing hands-on combat, but he did fire his weapon.  The Veteran reported witnessing the death of friends in Vietnam.  The Veteran recalled his experience of being hit in the right wrist and shoulder by a release valve.  After interviewing the Veteran, recording his pre- and post-service history, and performing a mental status examination, the examiner provided diagnoses of psychotic disorder not otherwise specified, depressive disorder not otherwise specified, and alcohol dependence.

Concerning PTSD, the examiner opined that the Veteran met the stressor criterion based on witnessing the death of other service members and his fear of hostile military activities.  However, although he dreamed about Vietnam monthly, the examiner stated that the other symptoms of PTSD were not present in the Veteran.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

The examiner continued by indicating that the Veteran met the criteria for psychotic disorder not otherwise specified manifested by auditory hallucinations, paranoid ideation, and talking to himself.  It was noted that the Veteran's started about six to eight months previously.  The examiner opined that the psychotic disorder was not related to the Veteran's military service; the symptoms started 40+ years after his service.

Additionally, the examiner opined that the Veteran met the criteria for depressive disorder not otherwise specified manifested by depressed mood.  It was noted that the Veteran's depression started after his wife passed away ten years previously and was most likely related to that loss and not the Veteran's military service.  The examiner concluded that the Veteran's alcohol dependence, psychotic symptoms, and depressive symptoms were not related to his military service.

During the Veteran's April 2011 Board hearing, the Veteran recalled transporting crews, fuel, and food while in Vietnam.  It was noted that no medical provider had given a diagnosis of PTSD, although doctors had remarked that the Veteran had undue stress.

With respect to the question of whether service connection for a psychosis can be granted on a presumptive basis, the Board finds that there is no medical evidence showing the diagnosis of a psychosis during the veteran's first post-service year.  In fact, there are no post-service medical or psychiatric records prior to 2007.  

Notwithstanding the above, service connection may be granted under 38 C.F.R. § 3.303(d) if the evidence shows that an acquired psychiatric disorder, including PTSD, is related to service.  In this case, however, no competent evidence or opinion has been entered into the record which links or relates such a disorder to the veteran's period of active service.  To the contrary, the competent evidence shows otherwise.  

The Board assigns significant probative weight to the August 2010 VA examination report.  The examiner considered the Veteran's service and post-service treatment.  Psychological tests were administered.  The examiner explained why, on the basis of the psychological testing and interview with the Veteran, the Veteran did not meet the criteria for a diagnosis of PTSD.  Additionally, the examiner clarified that the other psychiatric diagnoses given were not related to the Veteran's active duty.  The examiner explained that there was a significant lapse in time between the Veteran's service and when his psychiatric symptoms appeared, and the examiner additionally commented on another etiology of psychiatric symptoms:  the death of the Veteran's wife.  As the August 2010 VA examiner administered a full mental status examination, discussed the Veteran's in-service and post-service treatment, commented on an alternative etiology, and provided adequate reasoning to support her opinion, the Board finds that the August 2010 VA examination report provides competent, credible, and persuasive evidence both that the Veteran does not have a diagnosis of PTSD, and also that any current any psychiatric disability is not related to the Veteran's service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

As the preponderance of the competent, credible, and persuasive evidence establishes that the first, essential criterion for service connection for PTSD-a medical diagnosis in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established; hence, the Board need not address the remaining criteria of  38 C.F.R. § 3.304(f).

While the Veteran, his son, and his daughter-in-law may be competent to describe the Veteran's sleeplessness, anger, and an inability to get close to others, they are not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent they attempt to assert that the Veteran, in fact, suffers from service-related PTSD or other psychiatric disability, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD, and whether that diagnosis is etiologically related to the Veteran's active duty-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither Veteran, his son, or his daughter-in-law are shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Based upon the foregoing analysis, the Board finds that a preponderance of the evidence in this case is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Accordingly, there exists no basis upon which to predicate a grant of entitlement to service connection for the disorder at issue.  

Conclusion

Accordingly, the Board finds that the claims for service connection for a right foot disorder, a right wrist disorder, a heavy sweating disorder, a disorder manifest by bumps on the back, and an acquired psychiatric disorder to include PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right foot disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a heavy sweating disorder is denied.

Service connection for a disorder manifest by bumps on the back is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Concerning the claim for service connection for a left eye disorder, the Board notes that the Veteran underwent VA examination for compensation and pension purposes in June 2007.  While the examiner opined that the Veteran's decreased vision and epiphora were less likely than not related to an in-service eye trauma, he did not give any rationale for his opinion.  On remand, the Veteran should be afforded a new eye examination in which the examiner supports the given etiology opinion with adequate rationale.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Concerning the claim for service connection for a bilateral hearing loss disability, the Board recognizes that the Veteran underwent a VA audiological examination for compensation and pension purposes in April 2007.  The examination report reflects that repeated attempts at obtaining reliable reported hearing thresholds were unsuccessful.  The examiner stated that the recorded hearing thresholds should not be used for rating purposes due to the poor reliability of the Veteran's responses.  The audiologist opined that without accurate pure tone hearing thresholds, a diagnosis could not be made, and a re-evaluation was recommended.  On remand, the Veteran should be afforded a new audiology examination in which accurate pure tone hearing thresholds are obtained and the examiner supports the given etiology opinion with adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed left eye disorder.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service medical history relating to his left eye.  All appropriate testing should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left eye disorder, if diagnosed, is related to active service.

A complete rationale should be provided for any opinion expressed.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise exposure.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of noise exposure and symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss disability, if diagnosed, is related to active service.

A complete rationale should be provided for any opinion expressed.

3.  Readjudicate the Veteran's claims for service connection for a left eye disorder and a bilateral hearing loss disability.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


